extrinsic evidence of those acts to prove state of mind, see id. at 51546, 78
                 P.3d at 902, we never held that the admissibility of such extrinsic evidence
                 is unrestricted, see id. at 516, 78 P.3d at 902. Here, the detective was not
                 competent to testify about the substance of the police report because he
                 had no personal knowledge of the incident and was not being called as an
                 expert, see NRS 50.025(1), and the police report itself was inadmissible
                 hearsay as it consisted of out-of-court statements made by witnesses to
                 police about the battery, see NRS 51.035; NRS 51.065(1). Rico-Rivas
                 wrongly contends that the police report was admissible as a public record
                 under NRS 51.155, as the police report did not contain "factual findings
                 resulting from an investigation" and the circumstances of the police report
                 indicate a lack of trustworthiness, given that the victim was never
                 arrested or prosecuted for battery.   See NRS 51.155. To the extent that

                 Rico-Rivas argues that the district court prevented him from presenting
                 any evidence that the victim had committed battery, this argument is
                 belied by the record. Rico-Rivas was allowed to cross-examine a State
                 witness about her personal knowledge that the victim "beat-up another gal
                 because she was jealous."
                             Second, Rico-Rivas contends that the district court abused its
                 discretion in admitting evidence of prior bad acts. We disagree. Rico-
                 Rivas first challenges the admission of evidence of a temporary protective
                 order (TPO) obtained by the victim against him and argues that the TPO
                 was relevant only as to his sentence and should not have been admitted at
                 trial. Rico-Rivas's argument is incorrect. Rico-Rivas was charged with
                 murder in violation of a TPO against domestic violence. NRS 193.166
                 provides for an additional penalty when a felony is committed in violation
                 of a TPO. In order for this additional penalty to apply to Rico-Rivas, a

SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A ce40
                jury must find beyond a reasonable doubt that the murder was committed
                in violation of a TPO.      See Apprendi v. New Jersey,    530 U.S. 466, 490

                (2000); Abrego v. State, 118 Nev. 54, 60, 38 P.3d 868, 871 (2002); NRS
                193.166(1), (5). Therefore, the district court did not abuse its discretion in
                admitting evidence of the TPO at trial.
                               Next, Rico-Rivas challenges testimony by a State witness
                about the victim's fear of Rico-Rivas. Defense counsel did not object to or
                move to strike this testimony at trial and thus we review this challenge for
                plain error.    See Cordova v. State, 116 Nev. 664, 666, 6 P.3d 481, 482
                (2000). The prosecutor asked a State witness about her conversation with
                Rico-Rivas regarding conflict resolution, and the State witness responded,
                "Marisol [the victim] had expressed that she was afraid of --." The
                prosecutor interrupted her and asked her not to testify about the victim's
                statements. Given that the improper testimony was brief and not solicited
                by the prosecutor, we conclude that the district court did not commit plain
                error in failing to sua sponte strike this testimony. See Richmond v. State,
                118 Nev. 924, 935, 59 P.3d 1249, 1256 (2002).
                               Rico-Rivas also challenges testimony about his gang affiliation
                and prior arrest. This testimony was elicited by defense counsel on cross-
                examination and counsel made no objection or request for a limiting
                instruction at trial. Because defense counsel invited the error, Rico-Rivas
                cannot now challenge the testimony on appeal.         See Rhyne v. State, 118
                Nev. 1, 9, 38 P.3d 163, 168 (2002). To the extent that he complains about
                the gang-affiliation testimony elicited on redirect examination, he failed to
                make any objection to this testimony at trial, and we discern no plain
                error in the admission of this testimony.



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A
                                Third, Rico-Rivas argues that the district court erred in
                 rejecting his proposed instruction on the proportional use of self-defense
                 and finding that Runion v. State, 116 Nev. 1041, 1051-52, 13 P.3d 52, 59
                 (2000), mandates "stock" instructions in self-defense cases. We review the
                 settling of jury instructions for an abuse of discretion but review de novo
                 whether a jury instruction accurately states the law. Funderburk v. State,
                 125 Nev. 260, 263, 212 P.3d 337, 339 (2009). In general, "the defense has
                 the right to have the jury instructed on a theory of the case as disclosed by
                 the evidence, no matter how weak or incredible that evidence may be."
                 Runion, 116 Nev. at 1050, 13 P.3d at 58.
                                Rico-Rivas proposed the following instruction: "Where the
                 original aggressor is not guilty of a deadly attack, but of a simple assault
                 or trespass, the victim has no right to use deadly or other excessive force.
                 If the victim uses such force, the aggressor's right of self-defense arises."
                 Contrary to Rico-Rivas's assertion, the district court did not reject this
                 proposed instruction under the belief that the Runion stock instructions
                 were mandatory; rather, the district court found that the proposed
                 instruction did not correctly state the law and was substantially covered •
                 by other jury instructions. Rico-Rivas's proposed instruction was an
                 incomplete and incorrect statement of the law because it failed to account
                 for the original aggressor's duty to retreat, see Culverson v. State, 106 Nev.
                 484, 489, 797 P.2d 238, 241 (1990), and to "decline any further struggle,"
                 NRS 200.200(2). Further, the instruction as to when the victim could use
                 force to protect herself was an incorrect statement of the law. Thus, the
                 district court did not abuse its discretion in rejecting Rico-Rivas's proposed
                 instruction.



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                                 Finally, Rico-Rivas argues that the cumulative effect of errors
                     denied him a fair trial. As we have found no error, there is nothing to
                     cumulate.
                                 Having considered Rico-Rivas's contentions and concluded
                     that they lack merit, we
                                 ORDER the judgment of conviction AFFIRMED.




                                                        Saitta
                                                              reC
                                                               ALtA


                                                        Pickering


                     cc: Hon. Jerome Polaha, District Judge
                          Law Office of Thomas L. Qualls, Ltd.
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A